              IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                      DISTRICT OF TENNESSEE AT KNOXVILLE

MARTHA MILLSAPS,                                    )
                                                    )
        Plaintiff,                                  )   No.
v.                                                  )
                                                    )   JUDGE _____________________
MCELROY TRUCK LINES, INC.,                          )   MAGISTRATE JUDGE ___________
                                                    )
        Defendant.                                  )   JURY DEMAND
                                                    )

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1332, 1441, and 1446, Defendant McElroy Truck Lines, Inc., by

counsel, file this Notice of Removal of this action from the Circuit County Court in Blount County,

Tennessee, where it is now pending, to the United States District Court for the Eastern District of

Tennessee based upon diversity of citizenship and an amount in controversy exceeding $75,000.00.

The grounds for removal are as follows.

                                       Procedural Background

        1.       This action was commenced on or about January 31, 2020 by Plaintiff’s filing of

the Complaint in the Blount County Circuit Court in Blount County, Tennessee, Case No. L-

20421 (the "Complaint"). True and accurate copies of the pleadings filed in this action and

summons are attached as Exhibit A.

        2.       The Complaint was served on McElroy Truck Lines, Inc. on or about February

17, 2020. This Notice of Removal is being filed within thirty (30) days after service of the

Complaint in the matter; therefore, the removal is timely in accordance with 28 U.S.C. § 1446.

         3.      The Complaint contains allegations of negligence and seeks damages in the amount

of five hundred thousand dollars ($500,000.00) on behalf of Plaintiff Martha Millsaps. Thus, the

amount in controversy exceeds the threshold requirement for removal pursuant to 28 USC § 1332.

        4.       The Plaintiff is a citizen and a resident of Blount County, Tennessee.



     Case 3:20-cv-00073-DCP Document 1 Filed 02/21/20 Page 1 of 3 PageID #: 1
         5.    The Defendant, McElroy Truck Lines, Inc. is a corporation organized under the

laws of Alabama, with its principal place of business located at 111 U.S. Highway 80 Spur Road,

Cuba, AL 36907.

         6.    The United States District Court for the Eastern District of Tennessee has original

jurisdiction over this action pursuant to 28 U.S.C. § 1332 as there is complete diversity of the

parties, and the amount in controversy exceeds $75,000.00 exclusive of interest and costs.

         7.    A copy of this Notice of. Removal is being served by U.S. mail on the Plaintiff’s

Attorney, and a Notice of Filing of Notice of Removal is being filed with the Blount County Circuit

Court in Maryville, Tennessee, in accordance with 28 U.S.C. § 1446(d). Copies of those notices are

attached as Exhibit B. The necessary filing fees have been paid simultaneously with the filing of the

Notice of Removal.

         8.    Defendant demands a jury to try this case.

         WHEREFORE, Defendant prays this Court consider the Notice of Removal as provided by

law governing removal of cases to this Court and that this Court enter the appropriate orders to

effect the removal of this case from the Blount County Circuit Court in Maryville, Tennessee to this

Court.


                                               Respectfully submitted,


                                                   /s/ David A. Chapman
                                               David A. Chapman, Esq. (BPR #26238)
                                               LEWIS, THOMASON, KING, KRIEG &
                                               WALDROP, P.C.
                                               One Centre Square, Fifth Floor
                                               620 Market Street
                                               P.O. Box 2425
                                               Knoxville, TN 37901
                                               (865) 546-4646
                                               Attorneys for Defendant



                                    2
  Case 3:20-cv-00073-DCP Document 1 Filed 02/21/20 Page 2 of 3 PageID #: 2
                                   CERTIFICATE OF SERVICE

         I hereby certify that on this the 21st day of February, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system to
all parties indicated on the electronic filing receipt. All other parties will be served by regular U.S.
mail. Parties may access this filing through the Court’s electronic filing system.

                R. Seth Oakes
                Tarpy, Cox, Fleishman & Leveille, PLLC
                1111 Northshore Drive
                Suite N-290, Landmark Tower North
                Knoxville, TN 37919



                                                /s/ David A. Chapman
                                                David A. Chapman




                                    3
  Case 3:20-cv-00073-DCP Document 1 Filed 02/21/20 Page 3 of 3 PageID #: 3
